 



US$__________   Note No. Issue Date: _________   Maturity Date:
__________________

 

PROLUNG, INC.

 

EIGHT PERCENT (8%) CONVERTIBLE NOTE

 

THIS NOTE, AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE,
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE 1933 ACT OR THE LAWS OF THE
APPLICABLE STATE OR A “NO ACTION” OR INTERPRETIVE LETTER FROM THE SECURITIES AND
EXCHANGE COMMISSION OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER, AND ITS COUNSEL, TO THE EFFECT THAT THE SALE OR TRANSFER IS EXEMPT FROM
REGISTRATION UNDER THE 1933 ACT AND SUCH STATE STATUTES.

 

This Eight Percent (8%) Convertible Note (the “Note”) is a duly authorized issue
of an Eight Percent (8%) Convertible Notes of ProLung, Inc., a Delaware
corporation (the “Company”). This Note is issued in part pursuant to and in
accordance with the exemption from securities registration afforded by Section
4(a)(2) of, and/or Regulation D promulgated under, the Securities Act of 1933,
as amended (the “1933 Act”)

 

FOR VALUE RECEIVED, the Company promises to pay to __________________________or
the permitted registered holder hereof (the “Holder”), the principal sum of
US$____________ _____________), as adjustment for partial prepayments and
similar events (the “Principal Amount”), plus accrued but unpaid interest on the
Principal Amount. The Maturity Date of the Note is the earlier to occur of (a)
second anniversary of the Issue Date first set forth above, which Issue Date
shall correspond to the date (i) the initial Holder had paid the purchase price
for the Note, and (ii) the Company had accepted the subscription of the initial
Holder, and (b) the closing of any transaction in which substantially all of the
business and assets of the Company have been acquired by another person, whether
structured as an asset purchase, merger or secondary stock purchase, except to
the extent that stockholders of the Company prior to such transaction own a
majority of the outstanding capital stock of the acquiring person (or parent of
the acquiring person) following such transaction.

 

Interest shall accrue from the Issue Date upon the Principal Amount at the rate
of eight percent (8%) per annum based upon a 365-day year. The Principal Amount
of, and accrued interest under, this Note is payable in U.S. dollars at the
address last appearing on the Note Register of the Company as designated in
writing by the Holder in the Holder’s subscription documents, as this may be
updated from time to time.

 

At maturity of the Note, the Company will pay in full all principal and accrued
but unpaid interest on the Note. All or any portion of this Note may be prepaid
without penalty upon ten (10) days advanced written notice by the Company.
Prepayments shall be applied first to accrued but unpaid interest and second to
the Principal Amount. If the maturity date is due to closing of any transaction
in which substantially all of the business and assets of the Company have been
acquired by another person, whether structured as an asset purchase, merger or
secondary stock purchase repayment will be under the Mandatory Conversion
provisions mentioned below at 1(b).

 

1

 

 

The forwarding of a check shall constitute a payment of principal and interest
hereunder and shall satisfy and discharge the liability for principal and
interest on this Note to the extent of the sum represented by such check.

 

This Note is subject to the following additional provisions:

 

1.        Conversion of Notes.

 

a.       Optional Conversion. The Holder of this Note is entitled, at its
option, to convert all, but not less than all, of the Principal Amount into
shares of common stock of the Company (an “Optional Conversion”) at a conversion
price for each share of common stock equal to Six Dollars and Thirty Cents
($6.30) (as equitably adjusted to reflect subsequent stock dividends, stock
splits, combinations or recapitalizations, the “Conversion Price”). In
connection with an Optional Conversion, the notice of conversion in the form
attached hereto as Exhibit A (the “Notice of Conversion”) completed and executed
by the Holder evidencing such Holder’s intention to convert the Note must be
given to the Company as provided below not less than thirty (30) days prior to
the Maturity Date. A conversion pursuant to this Section 1.a shall be referred
to as an “Optional Conversion.”

 

b.       Mandatory Conversion. If at any time prior to the Maturity Date, the
Company completes an initial registered public offering (“IPO”) of its common
stock, all unpaid Principal Amount and accrued but unpaid interest shall,
without any action on the part of the Holder, automatically be converted into
common stock of the Company at a conversion price for each share of common stock
equal to the lower of (i) the Conversion Price, and (ii) 90% of the price at
which shares are sold to the public in the IPO. A conversion pursuant to this
Section 1.b shall be referred to as a “Mandatory Conversion.”

 

Conversion Mechanics. In connection with any Optional Conversion or Mandatory
Conversion, the number of shares of common stock to be issued shall be
determined by dividing (i) the sum of the Principal Amount of the Note plus
accrued but unpaid interest, by (ii) the applicable conversion price. Conversion
of this Note into shares of common stock in an Optional Conversion shall be
affected by surrendering the Note to be converted to the Company, together with
a Notice of Conversion. The effective date of any Optional Conversion hereunder
shall be the date this Note and such Notice of Conversion are both received by
the Company, whether by personal delivery, mail or express courier, in each case
addressed to the Chief Executive Officer of the Company at the address of the
Company. In connection with a Mandatory Conversion, the Note will be deemed to
have been converted as of the closing of the IPO; provided however, the Company
will not issue the shares issuable upon such conversion until the original Note
has been surrendered to the Company.

 

Issuance of Shares; Fractional Shares. Upon conversion of the Note, the Company
shall issue within the five (5) business days of the date the original Note (and
the Notice of Conversion in connection with an Optional Conversion) has been
surrendered to the Company (the “Deadline”), deliver to or upon the order of the
Holder one or more certificates (the “Certificates”) representing that number of
shares of shares of common stock into which the Note converted, as shall be
determined in accordance herewith. No fractional shares or scrip representing
fractions of shares of shares of common stock will be issued on conversion, but
the number of shares of common stock issuable shall be rounded to the nearest
whole share (with .5 or greater being rounded up and less than .5 rounded down).
Except as permitted under Section 4(a)(1) under the 1933 Act, as a result of the
application of Rule 144 promulgated thereunder (“Rule 144”), shares of common
stock issued upon the conversion of this Note Payable shall be issued with the
following, or a comparable, legend:

 

2

 





 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

2.       Waiver of Demand and Presentment. The Company hereby expressly waives
demand and presentment for payment, notice of nonpayment, protest, notice of
dishonor, notice of acceleration or intent to accelerate, bringing of suit and
diligence in taking any action to collect amounts called for hereunder and shall
be directly and primarily liable for the payment of all sums owing and to be
owing hereon, regardless of and without notice, diligence, act or omission as or
with respect to the collection of any amount called for hereunder.

 

3.       Payment of Costs. If one or more of the “Events of Default” as
described in Paragraph 4 shall occur, the Company agrees to pay all costs and
expenses, including reasonable attorney’s fees, which may reasonably be incurred
by the Holder in collecting amount due under, or enforcing any terms of, this
Note.

 

4.       Events of Default. If more than one of the following described “Events
of Default” shall occur:

 

(a) The Company shall default in the timely payment of principal or interest; or

 

(b) Any of the representations or warranties made by the Company herein, or in
any certificate or financial or other document heretofore furnished by or on
behalf of the Company in connection with the execution and delivery of this
Note, shall be false or misleading any material respect at the time made; or

 

(c) The Company shall fail to perform or observe any other covenant, provision,
condition, agreement or obligation of the Company under this Note and such
failure shall continue uncured for a period of thirty (30) days after notice
from the Holder of such failure; or

 

(d) The Company shall (i) admit in writing its inability to pay its debts as
they mature; (ii) make an assignment for the benefit of creditors or commence
proceedings for its dissolution; or (iii) apply for or consent to the
appointment of a trustee, liquidator or receiver for it or for a substantial
part of its property or business; or

 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within thirty (30) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company and shall
not be dismissed within thirty (30) days thereafter; or

 

3

 



 

(g) Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and if instituted against
the Company, shall not be dismissed, stayed or bonded within sixty (60) days
after such institution or the Company shall by any action or answer approve of,
consent to, or acquiesce in any such proceedings or admit the material
allegations of, or default in answering a petition filed in any such proceeding;

 

Then, or at any time thereafter, and in each and in every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default), the Holder may
consider this Note immediately due or payable, without presentment, demand,
protest or notice of any kind, all of which are expressly waived, anything
herein or in any Note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately demand without expiration of any
period of grace, enforce any and all of the Holder’s rights and remedies
provided herein or any other rights or remedies afforded by law.

 

5.       Conversion Requirements. Notwithstanding anything to the contrary
contained herein, and in addition to any other requirements reasonably requested
by the Company to comply with state of federal securities laws, each Notice of
Conversion shall contain representations to the effect that (i) the Holder is an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D
promulgated by the SEC under the 1933 Act, and (ii) the Conversion Shares are
being acquired for the Holder’s own account and not as a nominee for any other
party.

 

6.       Transfer Restrictions. The Holder may, subject to compliance with the
registration requirements of the 1933 Act, or exemptions therefrom, transfer,
assign, mortgage or encumber this Note, any interest herein or any part hereof
in minimum amount of $25,000 or the entire outstanding balance to an “accredited
investor” as defined in the 1933 Act that will be acquiring the Note or interest
herein for its account for the purpose of investment and not with a view to or
for sale in connection with any distribution hereof and, each assignee,
transferee or mortgage (which may include any affiliate of the Holder) shall
have the right to transfer or assign its interest subject to the same
limitations. Each such assignee, transferee and mortgagee shall have all of the
rights of the Holder under this Note. The Company may condition registrations of
transfers on the receipt of (a) satisfactory evidence of compliance with the
1933 Act, and (b) a certificate from the assignee, transferee of mortgagee in a
form acceptable to the Company that contains representations and warranties
similar to those of the Holder contained in the Subscription Agreement and/or as
required under Rule 144 under the 1933 Act, and IRS Form W-9 or an equivalent
certification under penalty of perjury in compliance with the Internal Revenue
Code of 1986, as amended from time to time.

 

7.       Covenants of the Company. The Company covenants that until all amounts
due under this Note have been paid in full, by conversion or otherwise, unless
the Holder or subsequent Holder waives compliance in writing, the Company shall:

 

(a) give prompt written notice to the Holder of any Event of Default;

 

(b) at all times reserve and keep available out of its authorized but unissued
restricted common stock, for the purpose of effecting the conversion of this
Note into shares of common stock, such number of its duly authorized shares of
shares of common stock as shall from time to time be sufficient to effect the
conversion of the Principal Amount of this Note into shares of common stock.

 

4

 

 

(c) Upon receipt by the Company of evidence from the Holder reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note,

 

(i)       in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or

 

(ii)       in the case of mutilation, upon surrender and cancellation of this
Note, then the Company at its expense will execute and deliver to the Holder a
new Note, dated the date of the lost, stolen, destroyed or mutilated Note, and
evidencing the outstanding and unpaid principal amount of the lost, stolen,
destroyed or mutilated Note.

 

8.       Partial Invalidity. In the case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that its enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected impaired thereby.

 

9.       Governing Law. This Note and all matters arising directly or indirectly
here from shall be governed by and construed in accordance with the laws of the
State of Utah as to matters within the scope thereof, and as to all other
matters shall be governed by and construed in accordance with the internal laws
of the State of Utah, without regard to its principles of conflicts of laws.

 

10.       Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one business day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the Company at the address on the signature page below, and to Holder at the
addresses set forth on the signature page to the Note Purchase Agreement to
which the Holder is a party or at such other addresses as the Company or Holder
may designate by 10 days advance written notice to the other parties hereto.

 

11.       Jurisdiction. The parties (a) hereby irrevocably and unconditionally
submit to the sole and exclusive jurisdiction of the state and federal courts
located in Salt Lake County in the State of Utah for the purpose of any suit,
action or other proceeding arising out of or based upon this Note or the Note
(“Covered Matters”), (b) agree not to commence any suit, action or other
proceeding arising out of or based upon any Covered Matters except in the state
courts or federal courts located in the State of Utah, and (c) hereby waive, and
agree not to assert, by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Note or the subject matter of any Covered Matter may not
be enforced in or by such court.

 

5

 



 

12.       Registration Rights. If at any time after the effective date of the
first registration statement (other than a Form S-8 registration statement) for
a public offering of the Company’s securities under the 1933 Act, the Company
receives a request from Holder (or the holder of another note issued in the same
offering as the Note, with such notes, combined with this Note, being the
“Offering Notes”) requesting that the Registrable Securities be registered for
resale under the 1933 Act, the Company shall promptly provide notice to all
holders of Registrable Securities and as soon as practicable and file, and cause
to be effective for a period of not less than 180 days, a Form S-1 registration
statement (or Form S-3 registration statement if available for the transaction)
under the 1933 Act covering all Registrable Securities that holders of the
Offering Notes request to be included in such registration (as specified by
notice given by each such holder to the Company within 20 days of the date the
Company gives notice to the holders of Registrable Securities of the proposed
registration), subject to the following: (a) the Company will not be required to
file a registration statement at any time it is prohibited under the
underwriting agreement associated with the Company’s first registration
statement (other than a Form S-8 registration statement) for a public offering
of the Company’s securities, and (b) this Section 12 shall expire upon the
effective date of the first registration statement filed under this Section 12
(and/or Section 12 of other Offering Notes). “Registrable Securities” means (i)
the “Conversion Shares” under each of the Offering Notes, and (ii) any of the
Company’s shares of stock issued as (or issuable upon the conversion or exercise
of any warrant, right or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for, or in replacement of, the
Conversion Shares under each of the Offering Notes; provided, however, that
Registrable Securities will not include any shares of common stock or other
securities which have previously been registered under the 1933 Act, which have
been sold to the public either pursuant to a registration statement or Rule 144
or which may be resold under Rule 144 without any volume or manner of sale
restrictions.

 

[intentionally left blank; signature page follows]

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Eight Percent (8%) Convertible
Note to be duly executed by an officer thereunto duly authorized.

 

Dated as of the Issue Date ProLung, Inc.         By /s/ Steven C. Eror    
Steven C. Eror     President and Chief Executive Officer

 

7

 



 

EXHIBIT A

TO

EIGHT PERCENT (8%) CONVERTIBLE NOTE

 

NOTICE OF CONVERSION

 

(To Be Executed by the Registered Holder in Order to Convert the Note)

 

The Undersigned hereby irrevocably elects to convert all of the Eight Percent
(8%) Convertible Note, No. ____________, into shares of common stock of ProLung,
Inc. (the “Company”), according to the terms and conditions set forth in the
Note, as of the date written below. If securities are to be issued to a person
other than the Undersigned, the Undersigned agrees to pay all applicable
transfer taxes with respect thereto.

 

The Undersigned represents that it, as of this date, is an “accredited investor”
as such term is defined in Rule 501(a) of Regulation D promulgated by the SEC
under the 1933 Act.

 

The Undersigned also represents that the Conversion Shares are being acquired
for the Holder’s own account and not as a nominee for any other party. The
Undersigned represents and warrants that all offers and sales by the Undersigned
of the Conversion Shares shall be made pursuant to either an effective
registration statement or an exemption from registration under the 1933 Act.

 

Conversion Date*:    

 

Holder (Print True Legal Name):

 



    (Signature of Duly Authorized Representative of Holder)  

 

Address of Holder:    

                                   

                                   

 

* This Notice of Conversion (whether by facsimile or otherwise as permitted in
the Note) must be received by the Company by the first business day following
the Conversion Date and at least thirty (30) days prior to the Maturity Date of
the Note.

 

8

 

 